Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1066   Page 1 of 29




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Jemarcus Watkins,

                         Petitioner,    Case No. 17-cv-12667

 v.                                     Judith E. Levy
                                        United States District Judge
 Tony Trierweiler,
                                        Mag. Judge R. Steven Whalen
                         Respondent.

 ________________________________/

  OPINION AND ORDER DENYING PETITION FOR WRIT OF
     HABEAS CORPUS [1], DENYING CERTIFICATE OF
 APPEALABILITY, AND GRANTING PERMISSION TO APPEAL
                 IN FORMA PAUPERIS

      Petitioner Jemarcus Watkins, a Michigan prisoner, is serving a

term of life imprisonment for conspiracy to commit first-degree murder,

and multiple, lengthy terms of imprisonment for fourteen additional

felony convictions. He seeks habeas corpus relief under 28 U.S.C. § 2254

on the following grounds: the trial court’s evidentiary rulings violated his

right to due process; the prosecutor engaged in misconduct; and defense

counsel was ineffective for failing to move to admit cell phone evidence,
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1067   Page 2 of 29




failing to move to sever his trial from that of his codefendant, and failing

to present an expert in eyewitness identification.

      Because the Michigan Court of Appeals’ decision denying these

claims was not contrary to or an unreasonable application of Supreme

Court precedent, the petition for habeas corpus is denied. The Court also

denies a certificate of appealability and grants Watkins leave to proceed

in forma pauperis on appeal.

      I.    Background

      In 2013, Petitioner was charged in Saginaw County Circuit Court

with conspiracy to commit first-degree murder, Mich. Comp. Laws

§ 750.157a and Mich. Comp. Laws § 750.316(a), first-degree arson, Mich.

Comp. Laws § 750.72, conspiracy to commit first-degree arson, Mich.

Comp. Laws § 750.157a and Mich. Comp. Laws § 750.72, threatening a

witness, Mich. Comp. Laws § 750.122(7)(c), six counts of assault with

intent to commit murder, Mich. Comp. Laws § 750.83, and five counts of

possession of a firearm during the commission of a felony (felony-

firearm), Mich. Comp. Laws § 750.227b.

      In summary, Petitioner and his co-defendant Granderson were

charged with setting fire to a house where an individual, Patton, was


                                      2
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1068   Page 3 of 29




located. Before the fire, Patton intended to testify at a separate murder

trial arising out of a pre-prom party shooting. Although Patton was not

home at the time of the fire, other individuals were present. One of those

individuals, Prince, identified Petitioner as one of the perpetrators of the

fire. Prince testified at Petitioner’s trial that he recognized Petitioner

because they had known each other since middle school.

      The Michigan Court of Appeals summarized the evidence presented

at trial as follows:

      Jeremy Prince testified that he attended middle school and high
      school with Watkins, codefendant John Henry Granderson,[ ]
      and Anterio Patton. According to Prince, he attended a pre-prom
      party in May 2013. During the party, there was a commotion
      involving Patton. Phillip Hudson, a friend of Patton, testified
      that Patton and Evillis McGee “had a problem with each other.”
      According to Prince, someone fired 12 or 13 shots into the crowd
      during the pre-prom party and Ne-Ne McKinley was killed.

      Patton’s mother testified that she was present at the pre-prom
      party with Patton. According to Patton’s mother, she had just
      given Patton a hug when “the crowd went to backing up, and I
      seen some guys with some guns.” The men with guns began
      shooting. Patton’s sister testified that she was also at the pre-
      prom party and saw Watkins, Karon Thomas, and two other men
      shoot into the crowd.

      Saginaw City Police Detective Matthew Gerow testified that he
      investigated the pre-prom shooting. According to Detective
      Gerow, McGee and Thomas were charged with murder in
                                      3
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1069   Page 4 of 29




      connection with McKinley’s death. Detective Gerow testified that
      Patton testified at McGee and Thomas’s preliminary
      examination. Patton’s mother testified that Patton intended to
      testify at the murder trial on July 26, 2013.

      Patton’s home was attacked early in the morning on July 11,
      2013. According to Prince, a friend dropped him off near Patton’s
      home to meet his ex-girlfriend, who was at Patton’s house. Prince
      saw an unfamiliar van driving in the neighborhood. Patton was
      not there at the time, but Patton’s family and some friends were
      present. At about 12:30 a.m., a van drove by the house. About
      three minutes later, he saw someone approach the house with
      something in one hand. Prince yelled, grabbed his ex-girlfriend,
      and then heard “the loudest bang I ever heard in my life.” Prince
      realized that he, his ex-girlfriend, and the house were on fire.
      The people outside began shooting at the house.

      Prince extinguished the fire that was on him and then went to
      retrieve a gun. When he looked outside, he saw that the front of
      the house was on fire and Granderson was shooting an assault-
      style rifle at the house. Prince tried to get everyone into the
      house’s basement, but once there, he realized that his ex-
      girlfriend was not present. Prince went back upstairs to find her
      and saw someone enter the home carrying a handgun:

            He was like right there on the porch, coming into
            the door, but I see him, but he’s look around like,
            and I see him.... [W]hen we made eye contact, his
            eyes got big, because I was shocked about who I
            seen.

      Prince then testified that the person was Watkins, who ran back
      outside. Prince found his ex-girlfriend and went into the
      basement to wait for police and firefighters to arrive. Prince

                                      4
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1070   Page 5 of 29




      believed Granderson and Watkins had set the house on fire and
      then waited for the occupants to come outside so that they could
      “pick [them] off.” The recording of a 9-1-1 call that was placed
      from the home’s basement from 1:54 a.m. to 2:03 a.m. was
      admitted into evidence.

                                   ***
      Granderson testified that on the night of the arson, he was at his
      sister’s home in the Sheridan Park neighborhood. Granderson’s
      alibi defense centered on watching the child of his sister’s friend,
      Ja’Quise O’Daniels, while O’Daniels shopped for groceries. On
      cross-examination, O’Daniels testified that she was mistaken
      about which day it was that Granderson watched her child.

      Lauren Davis, the mother of Watkins’s child, testified that at
      about 2:25 a.m. on July 11, 2013, Watkins asked her to pick him
      up from a home in northwest Sheridan Park. Davis testified that
      Watkins did not smell of smoke or gasoline and did not have a
      weapon when she picked him up. Davis stated that she did not
      know where Watkins was from 1:45 a.m. to 2:00 a.m.

People v. Watkins, No. 320318, 2015 WL 4169204, at *1–2 (Mich. Ct. App.

July 9, 2015).

      A jury found Watkins guilty of all charges and, on January 29, 2014,

he was sentenced to: life imprisonment for conspiracy to commit murder,

13 to 40 years for conspiracy to commit arson, 37 years, 5 months to 80

years for arson and for each assault conviction, 9-1/2 to 15 years for

threatening a witness (to be served consecutive to the other, concurrent

sentences), and 2 years imprisonment for each felony-firearm conviction

                                      5
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1071   Page 6 of 29




(to be served concurrently with one another and consecutive to the other

sentences). People v. Watkins, No. 320318, 2015 WL 4169204, at *1 (Mich.

Ct. App. July 9, 2015).

      Watkins filed an appeal of right in the Michigan Court of Appeals

claiming that: the prosecutor improperly shifted the burden of proof; the

trial court improperly admitted witness Jeremy Prince’s prior consistent

statements; he was denied the right to effective assistance of counsel; the

trial court erred in denying Watkins’ motion for new trial based upon

newly-discovered evidence; the trial court erred in admitting gang-

related photographs; the cumulative effect of these errors denied

Watkins the right to a fair trial; and the trial court incorrectly scored

offense variables 5, 10, and 20. Id. The Michigan Court of Appeals

affirmed Watkins’ convictions and sentences. Id. at *11. The Michigan

Supreme Court denied leave to appeal. People v. Watkins, 499 Mich. 935

(Mich. May 25, 2016).

      Watkins then filed this habeas corpus petition. (ECF No. 1.) He

raises these claims: (1) his right to due process was violated when the

trial court admitted the prior consistent statement of Jeremey Prince and

gang-related photographs; (2) the prosecutor committed misconduct by


                                      6
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1072   Page 7 of 29




shifting the burden of proof during closing argument; and (3) trial counsel

was ineffective for failing to admit cell phone evidence, failing to move to

sever Watkins’ trial from co-defendant Granderson’s, and failing to

present an expert in eyewitness identification.

      II. Legal Standard

      A § 2254 habeas petition is governed by the heightened standard of

review set forth in the Anti-Terrorism and Effective Death Penalty Act

(AEDPA). 28 U.S.C. § 2254. To obtain relief, habeas petitioners who raise

claims previously adjudicated by state courts must “show that the

relevant state-court ‘decision’ (1) ‘was contrary to, or involved an

unreasonable application of, clearly established Federal law,’ or (2) ‘was

based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceedings.’” Wilson v. Sellers, 138

S. Ct. 1188, 1191 (2018) (quoting 28 U.S.C. § 2254(d)). The focus of this

standard “is not whether a federal court believes the state court’s

determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Schriro v. Landrigan,

550 U.S. 465, 473 (2007). “AEDPA thus imposes a highly deferential

standard for evaluating state-court rulings and demands that state-court


                                      7
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1073   Page 8 of 29




decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766,

773 (2010) (internal citations and quotation marks omitted). Ultimately,

“[a] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664

(2004)). Additionally, a state court’s factual determinations are presumed

correct on federal habeas review, 28 U.S.C. § 2254(e)(1), and review is

“limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

      III. Discussion

            A.    Admission of Evidence

      Watkins raises two claims related to the admission of evidence. He

argues that the trial court violated his right to due process by admitting

testimony concerning Jeremy Prince’s prior consistent statement and

admitting gang-related photographs.

      Respondent argues that these claims are unexhausted because

Petitioner failed to present them as federal constitutional claims and that

they are procedurally defaulted because defense counsel failed to object


                                      8
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1074   Page 9 of 29




and invited the error. The exhaustion requirement is not jurisdictional,

and the Court may decide an unexhausted claim where, as here, the

unexhausted claim is lacks merit. See Granberry v. Greer, 481 U.S. 129,

131, 134-35 (1987). Further, judicial economy is best served if the Court

bypasses the procedural default question and proceeds directly to the

merits of these claims. Lambrix v. Singletary, 520 U.S. 518, 525 (1997)

(“Judicial economy might counsel [addressing the merits of a claim] if it

were easily resolvable against the habeas petitioner, whereas the

procedural-bar issue involved complicated issues of state law.”).

      First, Watkins challenges the admission of police detective Charles

Coleman’s testimony recounting his interview with Prince at the hospital

approximately 45 minutes after the shooting. Watkins argues that the

testimony improperly bolstered Prince’s credibility.

      The Michigan Court of Appeals denied this claim:

      We note that counsel for Granderson challenged Detective
      Coleman’s testimony. Counsel for Watkins did not challenge the
      testimony. In his opening statement, counsel for Granderson had
      previously stated the following:

            Mr. Prince has been interviewed a number of times
            and he said a number of different things. At one
            point he told the investigator he was 70 percent
            sure ... that the two people shooting at the house,

                                      9
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1075   Page 10 of 29




             and again earlier he had said there were three, 70
             percent sure it was John Granderson and Mr.
             Watkins.

             There have been other hearings in this case, you
             know. There was a preliminary exam before we got
             to that point, and at that point he’s saying he was
             100 percent sure, but back when Mr. Prince was
             being treated at Covenant Hospital, so this would
             have been the night of the shooting, July 11th, he
             told Detective Coleman that [Watkins] was the one
             doing the shooting and he did not know who threw
             the cocktail.

             As part of his interview with Detective Coleman,
             he related that he had been shot a year ago in
             Buena Vista and believed he’d been shot by the
             same people who shot up the house this particular
             night.

       Detective Coleman subsequently testified that he was the first
       officer to interview Prince in the hospital. According to Detective
       Coleman, Prince told him that Watkins and Granderson got out
       of a van, Watkins was shooting, and he did not know who threw
       the Molotov cocktail. On cross-examination, Detective Coleman
       testified that Prince told him that the arson incident was the
       second time that Watkins and Granderson had shot him.

       We conclude that by stating in his opening that Detective
       Coleman would testify about Prince’s prior statements, counsel
       waived this alleged error. Prior to his objection, counsel
       indicated in his opening statement that the jury would hear
       Prince’s prior statements to police officers. The prosecution
       clearly relied on this statement while questioning Detective

                                      10
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1076   Page 11 of 29




       Coleman. Watkins’s attempt to characterize the prosecution’s
       questioning as “bolstering” on appeal is disingenuous.

 People v. Watkins, No. 320318, 2015 WL 4169204, at *4–5 (Mich. Ct. App.

 July 9, 2015).

       The Michigan Court of Appeals correctly stated at the beginning of

 its analysis that co-defendant Granderson’s attorney referenced Prince’s

 prior statement in his opening statement. But by the end of its analysis

 the court of appeals mistakenly determined that Watkins waived this

 claim because his attorney referenced Prince’s statement in opening. In

 fact, Watkins’ attorney did not give an opening statement – he reserved

 his opening at the beginning of the trial and, at the start of the defense’s

 case, entirely waived an opening statement. (ECF No. 4-5, PageID.234;

 ECF No. 4-9, PageID.631.) Where, as here, a state-court decision is based

 upon an unreasonable determination of the facts, the Court reviews the

 claim de novo. Walter v. Kelly, 653 F. App’x 378, 391 (6th Cir. 2016). Even

 under a de novo standard of review, the Court denies relief.

       Habeas relief is seldom available for a state court’s erroneous

 evidentiary ruling because habeas relief “does not lie for errors of state

 law.” See Estelle v. McGuire, 502 U.S. 62, 67 (1991). An evidentiary ruling

 may violate the Due Process Clause (and thereby provide a basis for

                                      11
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1077   Page 12 of 29




 habeas relief) where the ruling “is so extremely unfair that its admission

 violates ‘fundamental conceptions of justice.’” Dowling v. United States,

 493 U.S. 342, 352 (1990) (quoting United States v. Lovasco, 431 U.S. 783,

 790 (1977)); Bugh v. Mitchell, 329 F.3d 496, 512 (2003). The Supreme

 Court “defined the category of infractions that violate fundamental

 fairness very narrowly.” Estelle, 502 U.S. at 73 (1991). To violate due

 process, an evidentiary decision must “offend[ ] some principle of justice

 so rooted in the traditions and conscience of our people as to be ranked

 as fundamental.” Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000)

 (citation omitted).

       The Court finds that admission of this testimony did not violate due

 process. First, Prince testified at trial. “[W]hen the declarant appears for

 cross-examination at trial, the Confrontation Clause places no

 constraints at all on the use of his prior testimonial statements.”

 Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004). The Confrontation

 Clause “does not bar admission of a statement so long as the declarant is

 present at trial to defend or explain it.” Id.

       Second, even if the admission of the prior consistent statement

 violated state evidentiary rules, habeas relief is not warranted. On


                                      12
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20        PageID.1078    Page 13 of 29




 habeas review, “a federal court is limited to deciding whether a conviction

 violated the Constitution, laws, or treaties of the United States.” Estelle,

 502 U.S. at 68 (citing § 2241). There is no Supreme Court decision holding

 that improper use of a witness’s prior consistent statements violates the

 Constitution. See Wilson v. Sheldon, 874 F.3d 470, 477 (6th Cir. 2017).

          Finally, this testimony was so limited in nature it does not come

 close to implicating Watkins’ right to due process. Therefore, admission

 of the prior statement did not deprive Watkins of a fundamentally fair

 trial.

          Watkins’ second evidentiary claim concerns the admission of gang-

 related photographs. He argues that the admission of “hundreds” of gang-

 related photographs depicting Watkins and his co-defendant flashing

 gang signs and holding weapons violated his right to due process.1 (ECF

 No. 1-1, PageID.20.)




         Watkins’ reference to hundreds of gang-related photographs is overstated.
          1

 The trial court admitted approximately 130 photographs as exhibits, but many were
 related to the scene of the fire and Prince’s injuries. Of those photographs depicting
 gang-related content, many related only to co-defendant Granderson.

                                          13
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1079   Page 14 of 29




       The Michigan Court of Appeals held that the photographs were

 properly admitted under state rules of evidence. Watkins, 2015 WL

 4169204 at *3. The state court held:

       [T]he photographs established Watkins’s relationship to people
       who were going to be standing trial for murder two weeks after
       the offense. The intended victim of the arson was a person who
       intended to testify at that trial. The photographs therefore
       established the motive for the crime and were thus highly
       relevant. The gang-related hand symbols that some people in the
       photographs displayed also established their relationship. There
       is also no indication that the jury gave this evidence undue or
       preemptive weight. We conclude that the trial court did not
       abuse its discretion by admitting the photographs.

 Id.

       The court of appeals’ decision was not contrary to, or an

 unreasonable application of, Supreme Court precedent. Admission of the

 gang-related photographs did not render Watkins’ trial fundamentally

 unfair because such evidence was relevant to motive. “The Supreme

 Court has never held (except perhaps within the capital sentencing

 context) that a state trial court’s admission of relevant evidence, no

 matter how prejudicial, amounted to a violation of due process.”

 Blackmon v. Booker, 696 F. 3d 536, 551 (6th Cir. 2012) (emphasis

 original) (no habeas relief where evidence of gang membership relevant


                                      14
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20        PageID.1080    Page 15 of 29




 to witness bias and criminal motive). Here, the connections among the

 defendants and others depicted in the photographs related to motive. As

 such, their admission did not render Watkins’ trial fundamentally unfair.

       B.     Prosecutorial Misconduct

       Next, Watkins argues that the prosecutor denied him a fair trial by

 improperly shifting the burden of proof during closing argument.2 The

 prosecutor argued:

       [Watkins’] girlfriend Lauren said ... it’s like early in the morning,
       2:24, 2:25, ... and I get a call from [Watkins] and he’s someplace
       where I don’t even know where he’s at....

       He wasn’t at home. He was at some stranger’s house apparently.
       What’s he doing at some stranger’s house, and why does he need
       a ride at almost 2:30 in the morning.... Lauren, to her credit,
       well, you don’t know where he was at the time when all this
       happened, do you? Can’t tell you. Does not have an alibi.

 Watkins, 2015 WL 4169204, at *6.

       Because defense counsel failed to lodge a contemporaneous

 objection during trial, the Michigan Court of Appeals reviewed this

 prosecutorial misconduct claim under a plain-error standard. Id.

 AEDPA’s deferential standard of review applies to a state court’s plain-


       2 Respondent argues that this claim is procedurally defaulted. The Court finds
 it more efficient to proceed directly to the merits of the claim. See Hudson v. Jones,
 351 F.3d 212, 215 (6th Cir. 2003).
                                          15
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1081   Page 16 of 29




 error analysis of a defaulted claim. Stewart v. Trierweiler, 867 F.3d 633,

 638 (6th Cir. 2017).

       Under Darden v. Wainwright, 477 U.S. 168 (1986), a prosecutor’s

 improper comments violate a criminal defendant’s constitutional rights

 if they “‘so infect[ ] the trial with unfairness as to make the resulting

 conviction a denial of due process.’” Id. at 181 (quoting Donnelly v.

 DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct

 entails much more than conduct that is “undesirable or even universally

 condemned.” Id. at 181 (internal quotation omitted). To constitute a due

 process violation, the conduct must have been “so egregious so as to

 render the entire trial fundamentally unfair.” Byrd v. Collins, 209 F.3d

 486, 529 (6th Cir. 2000) (citations omitted).

       The Darden standard “is a very general one, leaving courts ‘more

 leeway ... in reaching outcomes in case-by-case determinations.’” Parker

 v. Matthews, 567 U.S. 37, 48 (2012) (alteration in original) (quotation

 omitted). “That leeway increases in assessing a state court’s ruling under

 AEDPA,” as this court “‘cannot set aside a state court’s conclusion on a

 federal prosecutorial-misconduct claim unless a petitioner cites ... other

 Supreme Court precedent that shows the state court’s determination in


                                      16
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1082   Page 17 of 29




 a particular factual context was unreasonable.’” Stewart v. Trierweiler,

 867 F.3d 633, 638-39 (6th Cir. 2017) (quoting Trimble v. Bobby, 804 F.3d

 767, 783 (6th Cir. 2015)).

       The Michigan Court of Appeals held that the prosecutor’s comment

 on Watkins’ failure to present an alibi was improper because Watkins did

 not present an alibi defense. Watkins, 2015 WL 4169204 at *6. But the

 court of appeals held that the error did not warrant reversal because it

 was harmless:

       [T]he prosecution’s remark was brief. Read in context, it was a
       part of the prosecutor's general commentary on the weakness of
       Davis’s evidence that Watkins was somewhere other than
       Patton’s house during the arson. Most importantly, a timely
       curative instruction would have alleviated the prejudicial effect
       of this remark, and the trial court later instructed the jury that
       the burden of proof rested on the prosecution and that Watkins
       was not required to prove his innocence. We conclude that this
       error does not warrant reversal because it is not likely that it
       prejudiced Watkins’s trial.

 Id.

       The Court applies AEDPA’s deferential standard of review to a

 state court’s harmless error analysis and, under this standard, habeas

 relief is not warranted. See Davis v. Ayala, 576 U.S. 257, 268-99 (2015).




                                      17
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1083   Page 18 of 29




       The trial court correctly instructed the jury that the prosecutor had

 the burden of proving Watkins’ guilt beyond a reasonable doubt and the

 comment was isolated. (ECF No. 4-1, PageID.735.) Under these

 circumstances, it was not unreasonable for the Michigan Court of

 Appeals to conclude that any possible prejudice that may have resulted

 from the prosecutor’s single, isolated statement was cured by the trial

 court’s instructions. See Scott v. Elo, 302 F.3d 598, 603-04 (6th Cir. 2002)

 (denying habeas relief and concluding that even if prosecutor committed

 misconduct during closing argument, it was not an error that “jury

 instructions could not cure.”). Relief is denied on this claim.

       C.    Ineffective Assistance of Counsel

       In his final claim, Watkins argues that defense counsel was

 ineffective in the following ways: (1) counsel failed to move to present

 evidence of Watkins’ cell phone records for June 11, 2013; (2) counsel

 failed to move to sever his trial from co-defendant Granderson’s; and (3)

 counsel failed to present an expert witness in eyewitness identification.

       A violation of the Sixth Amendment right to effective assistance of

 counsel is established where an attorney’s performance was deficient and

 the deficient performance prejudiced the defense. Strickland v.


                                      18
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1084   Page 19 of 29




 Washington, 466 U.S. 668, 687 (1984). An attorney’s performance is

 deficient if “counsel’s representation fell below an objective standard of

 reasonableness.” Id. at 688. To establish that an attorney’s deficient

 performance prejudiced the defense, the petitioner must show “a

 reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different. A reasonable

 probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. Unless the petitioner demonstrates both deficient

 performance and prejudice, “it cannot be said that the conviction [or

 sentence] resulted from a breakdown in the adversary process that

 renders the result unreliable.” Id. at 687.

       The standard for obtaining habeas corpus relief is “‘difficult to

 meet.’” White v. Woodall, 572 U.S. 415, 419 (2014), quoting Metrish v.

 Lancaster, 569 U.S. 351, 358 (2013). In the context of an ineffective

 assistance of counsel claim under Strickland, the standard is “all the

 more difficult” because “[t]he standards created by Strickland and §

 2254(d) are both highly deferential and when the two apply in tandem,

 review is doubly so.” Harrington, 562 U.S. at 105 (internal citations and

 quotation marks omitted). “[T]he question is not whether counsel’s


                                      19
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20        PageID.1085    Page 20 of 29




 actions were reasonable”; but whether “there is any reasonable argument

 that counsel satisfied Strickland’s deferential standard.” Id.

              1. Cell phone records

       Watkins argues that defense counsel should have admitted a police

 report showing that “Watkins’ cell phone could not be placed at the scene

 at the time of the incident.” (ECF No. 1-1, PageID.26.) The police report

 stated:

       Due to the lack of calls nearer to the time of the incident, there
       is no definitive cellular phone call evidence to place the handset
       at or away from the scene of the crime. Analysis of other date
       transmissions records does not place the phone at the scene of
       the crime.

 (ECF No. 4-15, PageID.896.) 3

       The Michigan Court of Appeals held that defense counsel was not

 ineffective for failing to present this evidence because it was not

 exculpatory: “[A]t best, the witness could have testified that he could not

 tell from the cell phone records where Watkins was located during the

 crime.” Watkins, 2015 WL 4169204 at *7. The state court’s decision was



       3 A copy of the police report has not been filed with this Court. Watkins quoted
 the relevant portion of the police report in his brief filed in the Michigan Court of
 Appeals. The content of the police report is not disputed so the Court relies on the
 quoted portion found in Watkins’ state court brief.

                                          20
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1086   Page 21 of 29




 not contrary to, or an unreasonable application of, Strickland. Counsel’s

 decision not to present this evidence was reasonable given that it would

 not have yielded any measurable benefit to the defense.

             2. Separate trials

       Watkins next argues that his attorney was ineffective in failing to

 move to sever his trial from that of his co-defendant. The Michigan Court

 of Appeals held that counsel’s decision not to move for separate trials was

 not an unreasonable trial strategy and did not prejudice Watkins. The

 state court reasoned:

       Watkins and Granderson did not present mutually antagonistic
       defenses: Watkins's theory was that he was misidentified as
       being present, and Granderson's theory was that he was not
       present. A full reading of Granderson's opening statement
       indicates that he did not inculpate Watkins. Instead, he
       accurately summarized the expected testimony in the case.
       Neither defense implicated the other defendant.

       Watkins contends that Granderson's failed alibi defense may
       have prejudiced the jurors against his case because Granderson
       blatantly lied to the jury. Granderson's alibi witness testified
       that she was mistaken, not that the alibi was fabricated.
       Watkins also contends that the jury was prejudicially exposed to
       gang-related photographs involving Granderson that would
       otherwise have been inadmissible. Watkins does not address
       how the photographs of Granderson with East Side gang
       members were more prejudicial to his case than the photographs
       of Watkins with similar associates, which were properly
                                      21
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1087   Page 22 of 29




       admitted. “[I]ncidental spillover prejudice, which is almost
       inevitable in a multi-defendant trial, does not suffice.” [People v.
       Hana, 447 Mich. 325, 349 (1994)] (internal quotation marks and
       citations omitted). We are not convinced that the jury gave
       undue or preemptive weight to the photographs involving
       Granderson alone, rather than those involving Watkins.

 Watkins, 2015 WL 4169204 at *7-8.

       The state court’s decision is consistent with controlling federal law.

 On habeas review of an improper joinder claim, the Court must ask

 whether the failure to sever the trials impinged on the petitioner’s right

 to due process of law. Davis v. Coyle, 475 F.3d 761, 777 (6th Cir. 2007).

 To prove a due process violation, Watkins must show that the joint trial

 “’result[ed] in prejudice so great as to deny [Watkins his] . . . right to a

 fair trial.’” Id. (quoting United States v. Lane, 474 U.S. 438, 446 n. 8

 (1986)).

       Generally, severance is granted “‘only if there is a serious risk that

 a joint trial would compromise a specific trial right of one of the

 defendants, or prevent the jury from making a reliable judgment about

 guilt or innocence.’” Stanford v. Parker, 266 F.3d 442, 458-59 (6th Cir.

 2001) (quoting Zafiro v. United States, 506 U.S. 534, 539 (1993)). A

 separate trial is not required simply because defendants present


                                      22
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1088   Page 23 of 29




 antagonistic defenses. Id. at 458. “A defendant seeking severance must

 show substantial, undue, or compelling prejudice to a specific trial right.”

 Lang v. Gundy, 399 Fed. App’x 969, 976 (6th Cir. 2010). “To find prejudice

 sufficient to require habeas corpus relief where it is not claimed that a

 joint trial resulted in the deprivation of a specific constitutional

 guarantee such as the right to call witnesses ... or the right to

 confrontation ..., [the court] must determine from the entire record that

 the fundamental right to a fair trial as secured by the Fourteenth

 Amendment has been abridged.” Jenkins v. Bordenkircher, 611 F.2d 162,

 168 (6th Cir. 1979). This is a “very heavy burden.” Stanford, 266 F.3d at

 459.

        Watkins fails to satisfy this burden. The Michigan Court of Appeals

 found no evidence which would merit severance making it unlikely that

 a motion for severance would have succeeded. Counsel is not required to

 raise meritless arguments. Ludwig v. United States, 162 F.3d 456, 459

 (6th Cir. 1998). And Watkins has failed to rebut the presumption that

 counsel’s decision was a matter of trial strategy. Federal habeas courts

 do not second-guess judgments of that sort. See Strickland, 466 U.S. at

 689 (cautioning that “a court must indulge a strong presumption that


                                      23
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1089   Page 24 of 29




 counsel’s conduct falls within the wide range of reasonable professional

 assistance; that is, the defendant must overcome the presumption that,

 under the circumstances, the challenged action ‘might be considered

 sound trial strategy’ ”) (citation omitted). The state court’s determination

 that failing to move for a severance did not constitute ineffective

 assistance of counsel was therefore not an unreasonable application of

 federal law.

             3. Expert witness

       Finally, Watkins argues that counsel was ineffective in failing to

 present an expert witness in eyewitness identification.

       The Michigan Court of Appeals denied this claim:

       [W]hat evidence to present is a matter of trial strategy. [People
       v. Horn, 279 Mich. App. 31, 39 (2008)]. Trial counsel may
       reasonably decide against presenting an expert witness in
       identification because counsel “may reasonably have been
       concerned that the jury would react negatively to perhaps
       lengthy expert testimony that it may have regarded as only
       stating the obvious: memories and perceptions are sometimes
       inaccurate.” People v. Cooper, 236 Mich. App 643, 658; 601 NW2d
       409 (1999).

       We conclude that trial counsel did not render ineffective
       assistance when he did not present an eyewitness identification
       expert. This case involved only one eyewitness-Prince, who
       claimed that he saw Watkins while he attempted to retrieve his

                                      24
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1090   Page 25 of 29




       girlfriend. Prince was familiar with Watkins, and they had an
       extensive personal history. Trial counsel ably attacked Prince’s
       testimony both by cross-examination and the presentation of
       other witnesses, including through Davis’s testimony that Prince
       never went back upstairs but instead remained in the basement.
       Considering the abundant impeachment evidence available,
       counsel’s strategic decision to forego an eyewitness identification
       expert was reasonable. Further, we are not convinced that the
       results of Watkins’s proceeding would have been different had
       such an expert testified.

 Watkins, 2015 WL 4169204, at *8.

       The Michigan Court of Appeals’ decision was not contrary to, or an

 unreasonable application of, clearly established Supreme Court

 precedent. The Supreme Court has recognized that eyewitness

 identification carries certain dangers such as unreliable memory or

 perception. United States v. Wade, 388 U.S. 218, 235 (1967). And the

 Sixth Circuit has acknowledged that expert testimony on eyewitness

 identification is “‘universally recognized as scientifically valid and of aid

 to the trier of fact.” Jackson v. Bradshaw, 681 F.3d 753, 762 (6th Cir.

 2012) (quoting Ferensic v. Birkett, 501 F.3d 469, 482 (6th Cir. 2007)). Yet

 “[t]he selection of an expert witness is a paradigmatic example of the type

 of ‘strategic choic[e]’ that, when made ‘after thorough investigation of

 [the] law and facts,’ is ‘virtually unchallengeable.’” Hinton v. Alabama,


                                      25
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1091   Page 26 of 29




 571 U.S. 263, 275 (2014) (quoting Strickland, 466 U.S. at 690). In

 Jackson, the Sixth Circuit held that a trial attorney’s decision not to

 present expert testimony on eyewitness identification was not

 unreasonable    where    potential   weaknesses      in   the   eyewitnesses’

 identification were demonstrated through cross-examination and closing

 arguments. Jackson, 681 F.3d at 762-63. “[N]o precedent establishes that

 defense counsel must call an expert witness about the problems with

 eyewitness testimony in identification cases or risk falling below the

 minimum requirements of the Sixth Amendment.” Perkins v. McKee, 411

 F. App’x 822, 833 (6th Cir. 2011).

       In this case, defense counsel challenged eyewitness testimony

 through cross-examination. An expert was not needed to explain to the

 jury that conditions such as smoke and fire may make it harder to see

 and, consequently, potentially render an identification less reliable.

 Further, Watkins presents no evidence that he has an expert witness who

 would have been willing to testify regarding eyewitness identification. A

 habeas petitioner’s claim that trial counsel was ineffective for failing to

 call an expert witness cannot be based on speculation. Clark v. Waller,

 490 F.3d 551, 557 (6th Cir. 2007). In the absence of such proof, Watkins


                                      26
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1092   Page 27 of 29




 is unable to establish that he was prejudiced by counsel’s failure to call

 an expert witness to testify at trial. Id. at 557 (6th Cir. 2007) (rejecting

 petitioner’s ineffective-assistance claim arising from counsel’s failure to

 call a particular witness because the petitioner “offered no evidence,

 beyond his assertions, to prove what the content of [the witness’s]

 testimony would have been”).

       Applying AEDPA’s doubly deferential standard of review, it was not

 unreasonable for the Michigan Court of Appeals to conclude that

 counsel’s decision to rely on cross-examination rather than retaining an

 expert was within the wide range of reasonable defense strategies and

 that Watkins was not prejudiced by defense counsel’s decision. The Court

 denies relief.

       V.    Certificate of Appealability

       “[A] prisoner seeking postconviction relief under 28 U.S.C. § 2254

 has no automatic right to appeal a district court’s denial or dismissal of

 the petition. Instead, [the] petitioner must first seek and obtain a

 [certificate of appealability.]” Miller-El v. Cockrell, 537 U.S. 322, 327

 (2003). A certificate of appealability may issue “only if the applicant has

 made a substantial showing of the denial of a constitutional right.” 28


                                      27
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1093   Page 28 of 29




 U.S.C. § 2253(c)(2). To receive a certificate of appealability, “a petitioner

 must show that reasonable jurists could debate whether (or, for that

 matter, agree that) the petition should have been resolved in a different

 manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Miller-El, 537 U.S. at 336 (2003)

 (internal quotes and citations omitted).

       Reasonable jurists would not find the Court’s assessment of

 Watkins’ claims to be debatable or wrong. The Court therefore declines

 to issue a certificate of appealability.

       The Court grants Watkins leave to appeal in forma pauperis

 because an appeal could be taken in good faith. 28 U.S.C. § 1915(a)(3);

 Fed. R. App. P. 24(a)(3)(A).




                                       28
Case 5:17-cv-12667-JEL-RSW ECF No. 6 filed 07/20/20   PageID.1094   Page 29 of 29




       VI.   Conclusion

       For the reasons set forth above, IT IS ORDERED that the petition

 for a writ of habeas corpus and a certificate of appealability are DENIED

 and the matter is DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Petitioner may proceed on

 appeal in forma pauperis.

 IT IS SO ORDERED.


 Dated: July 20, 2020               s/Judith E. Levy
 Ann Arbor, Michigan                JUDITH E. LEVY
                                    United States District Judge


                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on July 20, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      29
